UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7638



KORANE Q. MOORE,

                                            Petitioner - Appellant,

          versus


THEODIS BECK; STATE OF NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-00-575-1)


Submitted:   April 13, 2001                    Decided:   May 1, 2001


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Korane Q. Moore, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Korane Q. Moore seeks to appeal the magistrate judge’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).*   We have reviewed the record and the magis-

trate judge’s opinion and find no reversible error.   Accordingly,

we deny Moore’s motion for a certificate of appealability and

dismiss the appeal on the reasoning of the magistrate judge. Moore

v. Beck, No. CA-00-575-1 (M.D.N.C. Nov. 3, 2000).     We also deny

Moore’s motions for discovery and appointment of counsel.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (1994).


                                2